—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 6, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The Unemployment Insurance Appeal Board found that claimant failed to appeal the decision of an Administrative Law Judge disqualifying her from receiving benefits within the 20-day limitations period mandated by Labor Law § 621 (1). There is no dispute that the ALJ’s decision was mailed to claimant on October 7, 1996 or that claimant contested the decision by letter dated November 10, 1996. We cannot say that the Board exceeded its authority by failing to credit claimant’s explanation for the delay (see, Matter of Barago [Hudacs], 207 AD2d 930). Consequently, the Board’s decision will not be disturbed.
Crew III, J. P., White, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.